HELD BY THE COURT
(BETTS, District Judge):
That by the maritime law a ship is not bound to the performance of a contract for her employment, unless there be mutually a liability charged on cargo on board for the satisfaction of those services. When the contract is for the prospective employment of a ship in transportation of cargo which is not placed on board, the remedy for a breach of such contract is in the common law courts. That the clause in the charter by which the owners engage “their vessel, rigging, etc., as by law,” subjects the security to the operation of the law maritime upon credits of that character. That the libelant therefore shows no lien upon the vessel of which the court can take cognizance, and the exception to the jurisdiction of the court must therefore be allowed. Libel dismissed.